MEMORANDUM
SMITH, Judge.
The Missouri Highway and Transportation Commission appeals from the dismissal of its petition for review of a decision of the Labor and Industrial Relations Commission. Dismissal was based upon the failure of appellant to join as a party the Division of Employment Security as mandated by the then operative statute, Sec. 288.210 RSMo 1978.
Our review establishes that appellant made no substantial compliance with the statute and the petition for review was properly dismissed. Duzer v. Industrial Commission, 402 S.W.2d 616 (Mo.App.1966) [1, 2]; Schiff v. Labor and Industrial Commission, 684 S.W.2d 924 (Mo.App. 1985). Merely alleging that the Division entered a decision “unsupported by competent and substantial evidence” in the body of the petition for review, but omitting any reference to the Division in the caption or the prayer is not sufficient to make the Division a party.
In view of the amendment to the law after dismissal of this case a full opinion would have no precedential value.
Judgment affirmed pursuant to Rule 84.-16(b).
CARL R. GAERTNER, P.J., and SNYDER, J., concur.